        Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 1 of 10




REO LAW LLC
By: Bryan Anthony Reo (#0097470)
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for Plaintiff James Everett Shelton

                       IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
                                      :
JAMES EVERETT SHELTON                 : No. 2:18-cv-03723-JDW
                   Plaintiff          :
                                      :
        v.                            :
FCS CAPITAL LLC, BARRY SHARGEL, : Honorable Joshua D. Wolson
and EMIL YASHAYEV                     :
                                      :
                   Defendants         :
                                      :
         PLAINTIFF’S MOTION TO HOLD DEFENDANTS IN CONTEMPT

       Plaintiff, by and through the undersigned counsel, hereby avers as follows in support of

his Motion:

1.     The Court granted Plaintiff’s Motion for Summary Judgment and entered judgment in

favor of Plaintiff and against Defendants in the amount of $54,000.00 on December 11, 2019.

See ECF No. 38.

2.     Defendants have paid zero dollars [$0.00] towards satisfaction of the judgment.

3.     On April 1, 2020, Plaintiff served Fed. R. Civ. P. 69 post-judgment discovery requests

upon Defendants Barry Shargel and Emil Yashayev.

4.     Defendants failed to provide any responses to these requests whatsoever.




                                               1
        Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 2 of 10




5.     After the time to respond to the requests expired, Plaintiff filed a motion to compel such

responses, pursuant to Fed. R. Civ. P. 37 and 69. Plaintiff sought Defendants’ responses to his

post-judgment discovery requests, so that he can collect on the judgment.

6.     On May 26, 2020, this Court issued an Order which required Defendants to respond to

the outstanding discovery requests, on or before June 1, 2020. See ECF No. 55, Exhibit “A”.

7.     Instead of complying with the Court’s Order, Defendants filed a Renewed Motion to

Reconsider Pursuant to F.R.C.P. 60(b)(2) on June 1, 2020 (ECF No. 56) and also filed a “Motion

for Emergency Injunctive and Declaratory Relief pursuant to Rule 65(a) and Local Rule 65.1

(ECF No. 57), seeking to vacate and the underlying judgment in this matter, and seeking a stay

and/or reconsideration of the Court’s order compelling post-judgment discovery (May 26, 2020,

ECF No. 55).

8.     Plaintiff filed his oppositions to Defendants’ meritless motions on June 11, 2020.

9.     On June 17, 2020, the Court denied Defendants’ motion for reconsideration and

Defendants’ Motion for Emergency Injunctive and Declaratory Relief. See ECF No. 61.

10.    On June 17, 2020, Plaintiff’s counsel wrote to Defendants’ counsel, Joshua L. Thomas,

Esquire via e-mail, stating that Plaintiff would allow Defendants an additional seven (7) days to

respond to the post-judgment discovery requests. A true and correct copy of the e-mail is

attached hereto as Exhibit “B”.

11.    Defendants’ counsel ignored the e-mail.

12.    As of the date of this filing, Defendants have brazenly have refused to comply with the

Court’s May 26, 2020 Order compelling post-judgment discovery responses, and are each

individually and separately in contempt of court.



                                                 2
         Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 3 of 10




13.    Defendants recently filed a Notice of Appeal of the Court’s June 17, 2020 Order (ECF

No. 62), however, no stay of execution of the judgment or the Court’s May 26, 2020 Order has

been granted.

14.    In the absence of any responses to Plaintiff’s post-judgment discovery requests, he cannot

collect on the judgment. As such, Plaintiff respectfully requests that the Court hold Defendants

Barry Shargel and Emil Yashayev each in contempt, and issue whichever penalties it deems

appropriate, including but not limited to, monetary sanctions (payable to Plaintiff).

15.    Plaintiff requests that Defendants be ordered to pay Plaintiff his reasonable attorney’s

fees and costs for preparing and presenting the instant Motion for Contempt.

16.    This Court has broad discretion to impose an appropriate penalty for civil contempt.

Accordingly, for the reasons set forth above and in Plaintiff’s memorandum of law, this Court

should hold Defendants in contempt of court, order Defendants Shargel and Yashayev to pay

Plaintiff’s reasonable attorney’s fees and costs incurred, and further sanctioning Defendants

Shargel and Yashayev the amount of $100.00 (payable to Plaintiff) for each and every day the

contempt continues.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court grant his Motion

       holding Defendants Barry Shargel and Emil Yashayev in contempt, and issue whichever

       penalties it deems appropriate.

                                              RESPECTFULLY SUBMITTED,
                                              /s/ BRYAN ANTHONY REO_________
Dated: June 29, 2020                          REO LAW LLC
                                              By: Bryan Anthony Reo (#0097470)
                                              P.O. Box 5100
                                              Mentor, OH 44061
                                              (Business): (216) 505-0811
                                              (Mobile): (440) 313-5893
                                              (E): Reo@ReoLaw.org
                                                 3
        Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 4 of 10




Reo Law LLC
By: Bryan Anthony Reo (#0097470)
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for Plaintiff James Everett Shelton

                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_____________________________________
                                   :
JAMES EVERETT SHELTON              : No. 2:18-cv-03723
                                   :
                  Plaintiff        :
                                   :
        v.                         : Honorable Joshua D. Wolson
                                   :
FCS CAPITAL LLC, BARRY SHARGEL, :
and EMIL YASHAYEV                  :
                                   :
                  Defendants       :
                                   :
                            MEMORANDUM OF LAW:

       Plaintiff hereby respectfully files this memorandum of law in support of his Motion for

Contempt against Defendants Barry Shargel and Emil Yashayev for failure to comply with this

Court’s May 26, 2020 Order.

I.     MATTER BEFORE THE COURT

      Plaintiff/Judgment Creditor James Everett Shelton’s Motion to Hold Defendants in
Contempt.

II.    STATEMENT OF QUESTION INVOLVED

       a. Should Defendants/Judgment Debtors Barry Shargel and Emil Yashayev be held in
          contempt of court for failure to comply with the Court’s May 26, 2020 Order?

           Proposed Answer: YES




                                               4
           Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 5 of 10




         b. Should Defendants/Judgment Debtors Barry Shargel and Emil Yashayev be required
            to pay Plaintiff’s attorney fees and costs incurred in bringing the instant Motion for
            Contempt?

             Proposed Answer: YES

         c. Should Defendants/Judgment Debtors Barry Shargel and Emil Yashayev be
            sanctioned in the amount of $100.00 (payable to Plaintiff) for each and every day
            they remain in contempt of this court?

             Proposed Answer: YES

II.      Legal Argument

         There is no question that Plaintiff can meet his burden here of establishing that Defendant

is in contempt of this Honorable Court’s May 26, 2020 Order:

          Proof of contempt requires a movant to demonstrate “(1) that a valid order of the
      court existed; (2) that the defendants had knowledge of the order; and (3) that the
      defendants disobeyed the order.” Marshak, 595 F. 3d at 485 (internal quotation omitted);
      Roe; 919 F. 2d at 871. These elements “must be proven by ‘clear and convincing’
      evidence, and ambiguities must be resolved in the favor of the party charged with
      contempt.” John T. v. Del. Cnty. Intermediate Unit, 318 F.3d 545, 552 (3rd Cir. 2003).
      Although courts should hesitate to adjudge a defendant in contempt when “ ‘there is
      ground to doubt the wrongfulness of the conduct,’” Robin Woods Inc. v. Woods, 28 F.3d
      396, 399 (3rd Cir. 1994) (quoting Quinter v. Volkswagen of Am., 676 F.2d 969, 974 (3rd
      Cir. 1982)), an alleged contemnor’s behavior need not be willful in order to contravene
      the appliable decree, John T., 318 F. 3d at 552; Harley-Davidson, 19 F.3d at 148-49. In
      other words, “good faith is not a defense to civil contempt.” Robin Woods, 28 F.3d at
      399.

      F.T.C. v. Lane Labs- USA, Inc., 624 F.3d 575, 582 (3rd Cir. 2010).

Here, all three prongs are beyond dispute. A valid court order exists (May 26, 2020, ECF No.

55). Defendants received notice via the Court’s ECF system to their counsel of record, Joshua L.

Thomas, Esquire. Defendants demonstrated they had actual knowledge of the Order when they

sought reconsideration of said Order on June 1, 2020. ECF No. 56. Defendants have clearly

displayed disobedience of this order and as of the date of this filing, Defendants have not



                                                  5
        Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 6 of 10




requested an extension of time to comply, have not stated that they intend to cooperate, and have

not indicated in any manner that they will comply in the future.

       Accordingly, there can be no dispute that all three (3) factors have been met, and

Defendants Shargel and Yashayev are both individually in contempt for willfully disobeying this

Court’s Order. Defendants sought relief from the Court’s Order, and their motion was denied on

June 17, 2020. Since that time, Defendants have still refused to comply. Such conduct shows a

willful disregard of this Court’s process. It is respectfully submitted that an Order of contempt

against Defendants Shargel and Yashayev is warranted under the circumstances.

       b. Requested Relief.

       Fed.R.Civ.P. 37(b)(2)(A) sets forth certain sanctions which the Court may Order where a

party fails to obey a discovery Order. These include:

     (2) Sanctions Sought in the District Where the Action Is Pending.
        (A) For Not Obeying a Discovery Order. If a party or a party's officer, director, or
     managing agent—or a witness designated under Rule 30(b)(6) or 31(a)(4)—fails to obey an
     order to provide or permit discovery, including an order under Rule 26(f), 35, or 37(a), the
     court where the action is pending may issue further just orders. They may include the
     following:
     (vii) treating as contempt of court the failure to obey any order except an order to submit to
     a physical or mental examination.

     The fact that final judgment in this action has been issued does not affect this Court’s power

to hold Defendants in contempt. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 396, 110

S.Ct. 2447, 2456 (1990) (“A court may make an adjudication of contempt and impose a

contempt sanction even after the action in which the contempt arose has been terminated.”),

citing United States v. Mine Workers, 330 U.S. 258, 294, 67 S.Ct. 677, 696, 91 L.Ed. 884 (1947)

(“Violations of an order are punishable as criminal contempt even though… the basic action has

become moot”).

                                                 6
         Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 7 of 10




     Here, Defendants failed to obey this Court’s May 26, 2020 Order and are clearly in

contempt. In U.S. v. Harris, 582 F.3d 512, 514-15 (3rd Cir. 2009), the Court discussed the nature

of civil contempt penalties:

   Civil contempt orders are intended to be coercive or compensatory in nature, and do
   not require, inter alia, a jury trial. Rather, civil contempt is imposed by the judge upon
   a finding that one has failed to comply with a valid court order. See Shillitani v. United
   States, 384 U.S. 364, 370-71, 86 S. Ct. 1531, 16 L. Ed. 2d 622 (1966) ("The
   conditional nature of the imprisonment based entirely upon the contemnor's continued
   defiance justifies holding civil contempt proceedings absent the safeguards of
   indictment and jury, provided that the usual due process requirements are met.")
   (internal citations and quotations omitted); Bagwell, 512 U.S. at 827, 114 S.
   Ct. 2552 ("[C]ivil contempt sanctions, or those penalties designed to compel future
   compliance with a court order, are *515 considered to be coercive and avoidable
   through obedience, and thus may be imposed in an ordinary civil proceeding upon
   notice and an opportunity to be heard. Neither a jury trial nor proof beyond a
   reasonable doubt is required.").
   With civil contempt, the contemnor will be released subject to compliance with some
   condition. He is thus understood, in a by-now familiar observation, to "carr[y] the keys
   of his prison in his own pocket." Bagwell, 512 U.S. at 828, 114 S. Ct. 2552 (internal
   citations and quotations omitted). At the same time, the civil contempt power is
   regarded as "uniquely ... liable to abuse" because such "proceedings leave the offended
   judge solely responsible for identifying, prosecuting, adjudicating, and sanctioning the
   contumacious conduct." Id. at 831, 114 S. Ct. 2552 (internal citations and quotations
   omitted).


   Plaintiff’s goal in filing this motion is not to obtain an unjust enrichment. Plaintiff simply

wants to ensure that he will be able to collect on his money judgment. Under these

circumstances, a monetary sanction of $100.00 per day payable to Plaintiff until Defend ants

purge themselves of contempt and/or satisfied the entire outstanding judgment would be

warranted. See e.g., Chao v. Koresko, 2005 WL 252188, at *7 (3rd Cir. 2005) (emphasis

added) (“But the provision that Respondents cite speaks only to the authority of the Secretary

of DOL to assess civil penalties against ERIAS plan administrators; nowhere does it evince an

intent to limit a district court’s discretion to fashion appropriate remedies in contempt


                                                7
         Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 8 of 10




proceedings. We conclude that the $250 per day fine imposed by the District Court in this

case was well within the District Court’s discretion.”); Simpson v. Andrew L. Capdeville,

P.C., 2016 WL 1592411, at *3 (V.I. 2016)(emphasis added)(“On September 24, 2013, the

Superior Court again awarded Capdeville $10,000 in punitive damages, and fined Simpson

$165,800 for contempt – constituting $100 per day for the 1,658 days that Simpson failed to

take down the websites….”); In re Thomas, 2000 WL 341020, at *5 (Bkrtcy. E.D.Pa

2000)(emphasis added) (“Until CLC purges itself of the contempt by paying the amounts

required by the December 20 Order plus 10% interest from December 20, 2019 until the date

of payment on the principal amounts of $3,750 and $1,250, a fine of $100 per day shall be

imposed.”); Loftus v. Southeastern Pennsylvania Transp. Authority, 8 F.Supp.2d 464, 466

(E.D.Pa1998)(emphasis added) (ordering attorney held in contempt to “pay to the Court $100

per day for each day he does not pay the sanctions…”); Transportes Aereos de Angola v.

Ronairs, Inc., 104 F.R.D. 482, 504 (D.C. Del. 1985) (emphasis added)(“Winfield is found to

be in civil contempt of court. If Winfield fails to appear for, or fails to cooperate in, the

scheduled resumption of his deposition, he will be fined $100 for each day that he does not

appear for or cooperate in the taking of his deposition.”); Koury v. International Broth. of

Teamsters, Chauffeurs, Warehousemen and Helper of America, 69 F.R.D. 474, 477 (E.D. Pa

1975)(emphasis added) (ruling that attorney was “in contempt of this Court and shall pay a

final of $100 per day for each day that he fails to comply.”); Schall v. Ronak Foods, Case No.

2:19-cv-01463-JDW, (E.D.Pa 2020) (fining Defendant $100 per day Defendant failed to

comply with post-judgment discovery order).

   Finally, Defendants recently filed a Notice of Appeal of the Court’s June 17, 2020 Order

denying Defendants’ Motions for Reconsideration and Emergency Injunctive and Declaratory

                                                 8
        Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 9 of 10




Relief. Said appeal is without merit. An appeal of the Court’s order does not have the effect of

staying execution of the judgment, or staying enforcement of the Court’s May 26, 2020 Order

compelling post-judgment discovery. As such, the Notice of Appeal does not in any way

effect this Court’s ability to hold Defendants in contempt.

III.   Conclusion

       For the foregoing reasons, Plaintiff respectfully requests that this Honorable Court

enter an Order granting his Motion holding Defendants in contempt; and issue sanctions in the

amount of $100 per day (payable to Plaintiff) for each day Defendants remain in Contempt of

this Court. Plaintiff further requests an award of attorney’s fees and costs incurred in bringing

the instant Motion, and for further such relief as his Court deems just and appropriate.


                                             RESPECTFULLY SUBMITTED,
                                             /s/ BRYAN ANTHONY REO_________
Dated: June 29, 2020                        REO LAW LLC
                                            By: Bryan Anthony Reo (#0097470)
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
                                            Attorney for Plaintiff James Everett Shelton

                                CERTIFICATE OF SERVICE

       I, Bryan A. Reo, affirm that I am an attorney of record for a party to the above-captioned

civil action, and on June 29, 2020, I submitted Plaintiff’s Motion for Contempt, Memorandum of

Law in support, Exhibits, and Proposed Order to the Court’s Electronic Filing System, which

should automatically provide notification to all attorneys of record that said filing has been

submitted.

                                                9
       Case 2:18-cv-03723-JDW Document 64 Filed 06/29/20 Page 10 of 10




Dated: June 29, 2020
                                      /s/ Bryan A. Reo
                                      Bryan A. Reo, Esq.
                                      P.O. Box 5100
                                      Mentor, OH 44061
                                      (T): (216) 505-0811
                                      (E): reo@reolaw.org
                                      Attorney for James Everett Shelton




                                     10
